Title: To Thomas Jefferson from André Limozin, 16 April 1789
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 16 Apr. 1789. In reply to TJ’s letter of the 12th, the three American ships here at present are the Friendship, Capt. Arles, Philadelphia, 300 tons, 5 years old, returning to Philadelphia 26 Apr.; the Russel, Capt. Hawks, Alexandria, 260 tons, 6 years old, bound for Philadelphia within the next 3 weeks; and the Rachel, Capt. Journeau, sailing under American colors though the master and all his family dwell in Guernsey. “The Master refused to shew me his Registers therefore cant Say any thing about the Ship’s age. He does not know yet for what part of america he is to proceed. He expects to receive his orders in the course of four or five days and will let me know it directly. The price of the passage is 20 Guineas for every master and 10 Guineas for every Servant, on condition that the Passengers must Ship their own Liquor.” Will keep TJ informed of other American vessels that may arrive. “I should esteem myself very happy to receive your Excellency and your Family &c. at my House.”
